Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 20-CV-325

                             MA SHUN BELL, APPELLANT,

                                          V.

                FIRST INVESTORS SERVICING CORPORATION, APPELLEE.

                           Appeal from the Superior Court
                            of the District of Columbia
                                  (CAB-8266-19)

                          (Hon. José M. Lopez, Trial Judge)

(Argued June 16, 2021                                    Decided August 12, 2021)

      Radi Dennis for appellant.

      David M. Ross, with whom Kevin P. Farrell, was on the brief, for appellee.

      Before THOMPSON and EASTERLY, Associate Judges, and OKUN * Associate
Judge, Superior Court of the District of Columbia.


      THOMPSON, Associate Judge:        On January 9, 2020, plaintiff/appellant Ma

Shun Bell filed her Amended Complaint, individually and on behalf of persons

similarly situated, against defendant/appellee First Investors Servicing Corporation

(“FISC”), alleging abuse of process and defamation as well as violations of the

      *
          Sitting by designation pursuant to D.C. Code § 11-707(a) (2012 Repl.).
                                          2

District of Columbia Automobile Financing and Repossession Act (“AFRA”), 16

D.C.M.R. § 300 et seq. (2021); the District of Columbia Consumer Protection and

Procedures Act (“CPPA”), D.C. Code § 28-3901 et seq. (2013 Repl. & 2021

Supp.); and the District of Columbia Debt Collection Law (“DCL”), D.C. Code §

28-3814 et seq. (2013 Repl.). On March 16, 2020, the Superior Court granted

FISC’s Super. Ct. Civ. Pro. R 12(b)(6) Motion to Dismiss on the ground of res

judicata/claim preclusion.    The instant appeal followed.   For the reasons that

follow, we affirm in part, reverse in part, and remand.



                             I.   Factual Background



      In 2012, Ma Shun Bell purchased a vehicle from A&H Motors through a

Retail Installment Sales Contract (the “installment sales contract” or the “RISC”)

that was subsequently assigned to FISC. Towards the end of 2016, Ms. Bell

stopped making payments on the vehicle and FISC repossessed the vehicle later

that year. On March 29, 2017, FISC filed a claim against Ms. Bell in the Small

Claims and Conciliation Branch of the Superior Court (the “Small Claims Branch”

or “Small Claims Court”) for what it asserts was the “deficiency balance owed.”

As part of the claim, FISC filed a “Verification Requirement Sheet,” which
                                        3

indicated that Ms. Bell owed FISC “$8,271.41 with interest” and stated that the

amount was “justly due and owing[.]”



      On May 17, 2017, Ms. Bell appeared unrepresented in Small Claims Court

and signed a settlement agreement after taking part in court-sponsored mediation.

In the agreement, she agreed to pay FISC $8,271.41, at the rate of $150.00 per

month, beginning on June 30, 2017. The agreement provided that if Ms. Bell

defaulted by failing to make any of the payments, FISC was entitled to apply for

entry of judgment against her in the amount of $8,271.41, plus prejudgment

interest of $101.97. After Ms. Bell failed to make her monthly payment, FISC

obtained a judgment against her on August 8, 2018.         After having obtained

counsel, Ms. Bell filed a motion to vacate the judgment, a motion for judicial

review, and an application for allowance of appeal. All of these requests were

denied.



      On January 9, 2020, Ms. Bell filed her Amended Complaint, individually

and on behalf of those similarly situated, against FISC, alleging five causes of

action. The first and second causes of action included class and individual claims

for violations of the AFRA (and its implementing regulations) and the CPPA. Ms.
                                          4

Bell’s third, fourth, and fifth causes of action were individual claims alleging

violations of the DCL, abuse of process, and defamation.



      On January 22, 2020, FISC filed its Motion to Dismiss the Amended

Complaint. On March 16, 2020, the trial court granted FISC’s motion based on the

doctrine of res judicata/claim preclusion. The trial court found that “Ms. Bell’s

allegations about FISC’s collection practices and the underlying collection case [in

which judgment was entered in Small Claims Court] share a common nucleus of

facts[.]” The trial court also rejected Ms. Bell’s argument that claim preclusion

applied only to claims that were compulsory counterclaims in the suit that she and

FISC settled. This appeal followed.



      In her opening brief, Ms. Bell argues that there are several bases for reversal.

First, she asserts that the claims she set out in her Amended Complaint were

permissive rather than compulsory in FISC’s Small Claims Branch suit and

contends that, under the principle applied in this court’s decision in Smith v.

Greenway Apartments LP, 150 A.3d 1265 (D.C. 2016), res judicata can bar a

permissive claim only “if prosecution of [such] claim would nullify or impair the

rights of the party seeking preclusion under the first judgment.” That is not the

case here, she argues, because “FISC’s right and interest to the [amount] awarded
                                           5

in the 2018 consent judgment is not disputed or challenged” and has been “paid

and fully satisfied by Ms. Bell[,]” such that FISC’s rights or interest in the

“satisfied judgment” would not be affected by pursuit of her claims in the instant

matter. Ms. Bell urges us to hold that because the trial court’s order “cannot be

reconciled with Smith, the trial court erred.” 1



      Ms. Bell further contends that FISC’s “breach of contract action” was not

based on the same transaction or occurrence as her “affirmative claims stemming

from [FISC’s] unlawful debt collection methods.”        Ms. Bell argues that the

“factual nucleus” of her claims consists of “FISC’s debt collection methods alleged

to have violated DCMRs” as well as “FISC’s false statements and omissions made

to [her], to third parties and through affidavits relating to the amount owed and

FISC’s intentional and knowing business practice of converting legally

uncollectable debts into valid judgments[,]” and that her claims do not rest on the



      1
        Ms. Bell also argues that FISC failed to “argue and prove with evidence
that FISC[’]s rights or interest under the 2018 consent judgment would be nullified
or impaired if this suit is permitted to go forward.” She contends that FISC’s
failure in that regard meant that the trial court had “an inadequate basis to
determine res judicata application to Ms. Bell’s permissive claims and provides an
independent basis for reversal.” We are unpersuaded by this argument and see no
need to discuss it further; for the reasons discussed infra, it is apparent from the
face of many of Ms. Bell’s allegations that they contradict the consent judgment
and could negate it if allowed to proceed.
                                          6

installment contract that she asserts “[wa]s the basis for the 2018 consent

judgment.”



      Ms. Bell additionally argues that the 2018 consent judgment, which is

asserted as the basis for the res judicata bar, “is silent on waiver or relinquishment

of [her] consumer protection claims.” She argues that because she did not waive

her rights under consumer protection laws when she entered into the settlement

agreement on which the consent judgment was based, the consent judgment cannot

be a basis for precluding her consumer protection claims.



      FISC defends the trial court’s res judicata ruling and further argues that

Maryland law, rather than District of Columbia consumer protection laws, applied

to Ms. Bell’s contract, undermining the premise of her entire case and providing an

alternate basis to uphold the trial court’s dismissal ruling. 2 We address these

arguments in turn, beginning with FISC’s argument about the applicability of

District of Columbia law, an argument that if successful would obviate the need to

address Ms. Bell’s statutory claims.




      2
        FISC also made this argument in its motion to dismiss, but the trial court
did not rule on this issue.
                                         7

                            II.    Standard of Review



      We review the “dismissal of a claim pursuant to a 12(b)(6) motion de

novo, ‘presuming the complaint’s factual allegations to be true and construing

them in the light most favorable to [the plaintiff].’” Calomiris v. Calomiris, 3 A.3d

1186, 1190 (D.C. 2010) (quoting Bleck v. Power, 955 A.2d 712, 715 (D.C. 2008)).

“To survive a motion to dismiss, a complaint must set forth sufficient facts to

establish the elements of a legally cognizable claim.”        Woods v. District of

Columbia, 63 A.3d 551, 552–53 (D.C. 2013). “In examining the sufficiency of

the complaint, the court may consider the complaint itself and any documents it

incorporates by reference [here, the RISC].” Abdelrhman v. Ackerman, 76 A.3d

883, 887 (D.C. 2013).



                                  III.   Analysis


              A.    The Applicability of District of Columbia Law


      Citing this court’s analysis in Chamberlain v. Am. Honda Fin. Corp., 931

A.2d 1018 (D.C. 2007), FISC argues that Maryland law rather than District of

Columbia law applied to the installment sales contract, with the result that Ms.

Bell’s AFRA, CPPA, and DCL claims are not cognizable. We conclude that the
                                          8

factual record is insufficiently developed on this issue to permit us to determine

whether Ms. Bell’s statutory claims fail on this ground.



        In Chamberlain, plaintiffs/appellants, who were District residents, purchased

their vehicles in Maryland and financed their purchases through defendant/appellee

American Honda Finance Corporation (“AHFC”), which repossessed their

vehicles. Id. at 1019. Appellants argued that AHFC violated 16 D.C.M.R. § 341.5

(governing the storage of vehicles repossessed in the District) and § 342.2

(governing the fees associated with such repossession) and that these violations

constituted unfair and deceptive trade practices, which violated the CPPA. Id. at

1020.     The trial court concluded that Maryland law applied and dismissed

appellants’ amended complaint for failure to state a claim because it cited only

District of Columbia statutes and regulations as a basis for relief. Id. at 1021. We

affirmed the trial court’s ruling. Id. We explained that the key issue was whether

the regulations relied upon by appellants applied given that they did not purchase

their vehicles within the District. Id. at 1024. We concluded as a matter of law

that § 341.5 and § 342.2 did not apply. Id. at 1021.



        Explaining that conclusion, we noted that “[a]ccording to their plain

language, these two regulations apply only to ‘holders[,]’” id. at 1024, defined
                                          9

under 16 D.C.M.R. § 399.1 to include “any person legally or beneficially entitled

to the proceeds of the instrument of security.” We noted that under D.C. Code §

50–601(5) (2001), incorporated by reference in 16 D.C.M.R. § 399.1, an

“instrument of security” “means any promissory note, retail installment contract,

or other written promise to pay the unpaid balance of the total amount to be paid

by a retail buyer of a motor vehicle.” Id. (emphasis added) (quoting D.C. Code §

50–601(5)). We further noted the definition of a “retail installment contract,” id. at

1024, which D.C. Code § 50–601(9) defines as:

             [A] contract entered into in the District or entered into by
             a seller licensed or required to be licensed by the District
             evidencing a retail installment transaction pursuant to
             which the title to or a lien on, or security or a security
             interest in, the motor vehicle, which is the subject matter
             of the transaction, is retained or taken to secure, in whole
             or in part, the retail buyer’s obligations.


Citing these provisions, we explained that “AHFC is not a ‘holder’ for purposes of

these regulations unless the sales contracts were ‘entered into in the District[,]’”

which they were not. Chamberlain, 931 A.2d at 1024. 3 Rather, the sales contract

established and appellants conceded that the vehicles were sold in Maryland. Id.

      3
         We acknowledged that “[t]he definition [of ‘retail installment contract’]
also applies to ‘a contract [of a specified nature] . . . entered into by a seller
licensed or required to be licensed by the District[,]’” but explained that “[s]o far
as appellants have informed us, this broader definition has no impact on this case.”
Id. at 1022 n.10.
                                          10

Consequently, we held that the complaint failed to state a claim upon which relief

could be granted since it did not “plead (either directly or inferentially) that AHFC

is a ‘holder’” and that it “thus fail[ed] to state a violation of § 341.5 or § 342.2.” 4

Id. at 1025. We further held that because appellants failed to plead a violation of

those regulations, they also failed to state a claim for violation of the CPPA. Id.



      In the instant case, Ms. Bell’s amended complaint does not indicate where

the RISC was entered into, but the first page of the RISC, which is attached to

FISC’s motion to dismiss, lists a Maryland address for A&H Motors. It thus

appears to be the case that, as FISC emphasizes, Ms. Bell’s RISC was not entered

into in the District. 5 However, as Ms. Bell argues, FISC, which apparently is the

assignee of the RISC, could still qualify as a “holder” of a retail installment

contract subject to §§ 341.5 and 342 if the dealer was a “seller licensed or required

to be licensed by the District.” Ms. Bell’s amended complaint asserts that FISC is

a holder and her reply brief asserts that the car dealer is registered as a domestic

      4
        16 D.C.M.R. Part 340 generally governs the rights and duties of holders
repossessing vehicles.
      5
        We refer to the retail installment sales contract found in the Superior Court
record as “Ms. Bell’s RISC,” but we acknowledge that the name on the document
included as an exhibit to FISC’s motion to dismiss is “Mashur Calvetti Bell.” We
also note that an “Assignment of Contract” that is part of the same exhibit refers to
a retail sales installment agreement with “Matthew L Mashun Calvetti Bell.”
These discrepancies are not explained in the record.
                                         11

corporation in the District and that “[b]oth FISC and the dealer are sellers licensed

and required to be licensed in the District[.]” Taken to be true for purposes of

FISC’s motion to dismiss, the complaint’s allegation that FISC was a holder

defeats FISC’s argument regarding the inapplicability of District consumer

protection laws. The Rule 12(b)(6) record does not enable us to say one way or the

other whether Ms. Bell’s allegation about FISC’s holder status is actually correct,

but we conclude for the foregoing reasons that the present record does not permit

us to affirm the Superior Court’s ruling on the ground that District of Columbia

law is inapplicable. We therefore proceed to consider the res judicata ruling.



       B. Res Judicata, Permissive vs. Compulsory Counterclaims, and the
                            “Nullification Exception”




      “[T]he doctrine of res judicata (claim preclusion)” dictates that “a final

judgment on the merits of a claim bars relitigation in a subsequent proceeding of

the same claim between the same parties or their privies.” Patton v. Klein, 746

A.2d 866, 869 (D.C. 1999).       The doctrine operates to bar in the subsequent

proceeding “not only claims which were actually raised in the first, but also those

arising out of the same transaction which could have been raised.” Id. at 870. A

consent judgment, such as the one involved here, “ordinarily support[s] claim
                                         12

preclusion[.]” Whiting v. Wells Fargo Bank, N.A., 230 A.3d 916, 927 (D.C. 2020)

(quoting Arizona v. California, 530 U.S. 392, 414 (2000)). We review de novo the

trial court’s application of the doctrine of res judicata. See Calomiris, 3 A.3d at

1190; Price v. Indep. Fed. Sav. Bank, 110 A.3d 567, 571 (D.C. 2015).



      As noted above, Ms. Bell asserts that the trial court erred in its res judicata

analysis by failing to consider the “permissive counterclaim rule” as set out in

Smith. Relatedly, she argues that pursuit of her permissive claims cannot nullify or

impair FISC’s rights or interest in the consent judgment because it has been paid

and fully satisfied. We agree with Ms. Bell that her claims were permissive, but

conclude that several of her causes of action are precluded under the doctrine of res

judicata because they would nullify or impair FISC’s rights under the Small

Claims Branch judgment.



      1. The Nature of Ms. Bell’s Claims



      In Smith, we addressed the question of whether res judicata barred a tenant’s

counterclaim for rent abatements for 2012 and 2013, which the tenant sought to

raise in her landlord’s 2015 action for possession due to non-payment of rent, but

which she had not raised in her landlord’s prior actions in 2012 and 2013 for non-
                                        13

payment of rent for two months in each of those years. 150 A.3d at 1267. We held

that the tenant’s counterclaim was not barred with respect to months during 2012

and 2013 that were not covered by the prior judgments. Id. We reached that result

by first recognizing that, by rule, tenant claims in the Landlord Tenant (“L&T”)

Branch are permissive and not compulsory. 6 Id. at 1267, 1277 (citing L&T Branch

Rule 5(b)). 7 We then considered whether res judicata principles may apply in the

context of a permissive counterclaim. Id. at 1275. “Because this court ha[d] no

precedent squarely on point, we turn[ed] to § 22 of the RESTATEMENT (SECOND) OF

JUDGMENTS” to resolve the question of whether res judicata precluded the tenant

from filing her counterclaim in her landlord’s then-current suit. Id. We explained

that the “limit on a permissive counterclaim in a later action is embodied in §


      6
        As we have explained, “a compulsory counterclaim . . . must be filed at the
time of the filing of the appropriate pleading [such as an answer] or it is lost
forever.” Bronson v. Borst, 404 A.2d 960, 963 (D.C. 1979); see also Firemen’s
Ins. Co. v. L. P. Steuart & Bro., Inc., 158 A.2d 675, 677 (D.C. 1960) (quoting
United States v. Eastport S. S. Corp., 255 F.2d 795, 805 (2d Cir. 1958)
(“[W]henever a compulsory counterclaim is not pleaded in an action when it
should have been pleaded[,] the judgment entered in that action is clearly res
judicata as to the merits of the unpleaded counterclaim.”)).
      7
         We explained that this is “because the regulatory goal is to safeguard the
summary, expeditious nature of the action for possession due to nonpayment of
rent, so that a landlord will not have a prolonged wait for any rent payments that
are due[,]” and “[s]imultaneously, the regulatory goal is to avoid summarily cutting
off the right of a tenant to assert specified defenses and counterclaims due to the
condition of the premises or the landlord’s actions.” Id. at 1275.
                                         14

22(2)(b) of the Restatement, the ‘nullification exception.’” 8        Id. at 1274.

Summarizing this exception, we explained that under § 22(2)(b), “a permissive

counterclaim will not be allowed if success on the counterclaim ‘would nullify the

initial judgment or would impair rights established in the initial action.’” Id.

(quoting RESTATEMENT (SECOND) OF JUDGMENTS § 22 (1982)).                  We then

concluded that the tenant’s judgment on her counterclaim would not nullify the

landlord’s 2012 and 2013 judgments for months covered by those judgments, or

impair rights established in those actions. Id. at 1276. We explained that the

landlord’s right to the four months of full rent awarded for 2012 and 2013 could


      8
          Section 22(2) provides:

              A defendant who may interpose a claim as a counterclaim in an
              action but fails to do so is precluded, after the rendition of
              judgment in that action, from maintaining an action on the
              claim if:

              (a) The counterclaim is required to be interposed by a
              compulsory counterclaim statute or rule of court, or

              (b) The relationship between the counterclaim and the
                  plaintiff’s claim is such that successful prosecution of the
                  second action would nullify the initial judgment or would
                  impair rights established in the initial action.

Restatement (Second) of Judgments § 22(2)(a), (b).

      Section 22(1) provides that “[w]here the defendant may interpose a claim as
a counterclaim but he fails to do so, he is not thereby precluded from subsequently
maintaining an action on that claim, except as stated in Subsection (2).”
                                        15

not be extended to other months in 2012 or 2013 to cut off any right the tenant may

have to rent abatements for those months. Id.



      Taking an analytical approach similar to the one we followed in Smith, we

look to the rules governing counterclaims in the Small Claims Branch, where FISC

brought its initial suit. Rule 1 of the Superior Court Rules of Civil Procedure

provides that these rules “govern the procedure in all civil actions and proceedings

in the Civil Division of the Superior Court of the District of Columbia, with the

exception of cases in the Landlord and Tenant Branch and the Small Claims and

Conciliation Branch . . . .”    Super. Ct. Civ. R. 1.    The comment to Rule 1

recognizes that “the separate Rules for those respective branches do designate

certain of these Rules for incorporation by reference therein.” Super. Ct. Civ. R. 1

cmt. 9 In the Small Claims Branch, this designation is made under Rule 2 of the

Superior Court Rules of Procedure for the Small Claims Branch, entitled

“Applicability of Certain Superior Court Rules of Civil Procedure.” Super. Ct.

Sm. Cl. R. 2. Of relevance here, Rule 2 specifically excludes from the list of rules

applicable to the Smalls Claims Branch, Super. Ct. Civ. R. 13 (“Counterclaim and

Crossclaim”), which is the general civil rule that provides that a pleading “must

      9
       See also Davis v. Winfield, 664 A.2d 836, 838 (D.C. 1995) (“The rules
governing the Small Claims Branch make certain Superior Court Rules of Civil
Procedure applicable in small claims proceedings.”).
                                         16

state as a counterclaim any claim that . . . the pleader has against an opposing party

if the claim: (A) arises out of the transaction or occurrence that is the subject

matter of the opposing party’s claim; and (B) does not require adding another party

over whom the court cannot acquire jurisdiction.” Super. Ct. Civ. R. 13.



      Super. Ct. Civ. R. 13 not being applicable, Super. Ct. Sm. Cl. R. 5 sets forth

the only direct requirement made with respect to counterclaims in the Small

Claims Branch. Rule 5 states that “[n]o party is required to file an answer, plea, or

defense in writing, except to assert a set-off or counterclaim” and that “[a]ll

pleadings must be construed so as to do justice.” Super. Ct. Sm. Cl. R. 5. While

this rule specifies that counterclaims must be in writing, it does not make them

compulsory. Thus, based on our review of the rules applicable to counterclaims in

the Small Claims Branch, we conclude that counterclaims are not compulsory in

this context. 10 Consequently, we find that counterclaims that Ms. Bell might have

asserted in FISC’s small claims action were permissive.



      2. Applicability of the Nullification Exception


      10
         See Weaver v. Grafio, 595 A.2d 983, 987 n.2 (D.C. 1991) (“Appellants
correctly note that because there is not a compulsory counterclaim rule in the Small
Claims Branch, they cannot be penalized for failing to raise a counterclaim.”).
                                         17



      Having concluded that Ms. Bell’s claims were permissive in FISC’s suit, we

now examine the applicability of the nullification exception, which would bar her

claims if success on them would nullify FISC’s initial judgment or impair its rights

under that judgment. 11 With respect to Ms. Bell’s first and second causes of

action, which allege violations of the AFRA and the CPPA, we conclude that these

claims are barred in part by the nullification exception. We also find that her

fourth cause of action (abuse of process) is barred by the nullification exception.

As to her third and fifth causes of action, these claims were properly dismissed for

other reasons that we explain below.


      11
         As described above, Ms. Bell also argues that the breach of contract claim
that was the basis of FISC’s Small Claims Court action did not relate to the same
transaction or occurrence as her allegations related to FISC’s unlawful debt
collection methods. Had we not determined as a matter of law on other grounds
that Ms. Bell’s (potential) counterclaims were not compulsory, that would be an
appropriate test to determine whether the claims were actually compulsory and
thus whether res judicata principles apply on that basis. See Super. Ct. Civ. R. 13
(compulsory counterclaim rule providing generally that a pleading “must state as a
counterclaim any claim that . . . arises out of the transaction or occurrence that is
the subject matter of the opposing party’s claim”). However, Restatement §
22(2)(b) does not make the nullification exception dependent on whether a claim
relates to the same transaction or occurrence as an adjudicated claim. And, in any
event, we have said that the doctrine of res judicata “operates to preclude assertion
of all rights of [one party] to remedies against the [other party] with respect to all
or any part of the transaction, or series of connected transactions, out of which the
action arose.” Whiting, 230 A.3d at 927 (italics added, internal quotation marks
omitted) (quoting Washington Med. Ctr., Inc. v. Holle, 573 A.2d 1269, 1281 (D.C.
1990)).
                                         18



      Ms. Bell argues that her “affirmative claims stemming from [FISC’s] debt

collection methods . . . are independent stand-alone tort claims giving rise to

statutory damages.” She asserts that she does not dispute or challenge FISC’s right

to the sum of money awarded in the 2018 consent judgment, which has been “paid

and fully satisfied[.]”   We conclude to the contrary that many of the factual

allegations set out in Ms. Bell’s Amended Complaint do challenge FISC’s right to

the sum awarded to it in the 2018 judgment. To start, in a section of her complaint

entitled “FISC’s Policies and Practices,” which is incorporated by reference in the

other counts of the complaint, Ms. Bell disputes the validity of the debt claimed by

and awarded to FISC. She asserts that it is the “standard policy and practice” of

FISC to (1) “falsely represent the character, amount or legal status of debt”; (2)

“fail to advise unrepresented consumers such as the Plaintiff that they have no right

to the deficiency amount sought”; (3) “attempt to collect, collect or to file lawsuits

on deficiency-barred debt”; and (4) “misrepresent to consumers that they are

obligated to pay the deficiency amount.” She also states that FISC “failed to

provide members of the proposed class all of the information and disclosures

relating to repossession and collection of a deficiency amount under 16 D.C.M.R.

§ 340.5 [providing that “[a] deficiency does not arise unless the holder has

complied with all of the requirements of §§ 340 through 349, including the
                                         19

mandatory and discretionary notice requirements set forth in § 341”].”           We

conclude that to the extent that Ms. Bell’s claims rest on these allegations — all of

which in essence assert that FISC was not entitled to collect the deficiency amount

reflected in the 2018 judgment, and thus challenge FISC’s right to the funds the

court awarded — allowing her to pursue and prevail on these claims would nullify

the judgment in favor of FISC. Cf. Smith, 150 A.3d at 1276; see also Fairfax Sav.,

F.S.B. v. Kris Jen Ltd. P’ship, 655 A.2d 1265, 1280 (Md. 1995) (ordering

reinstatement of trial court ruling that plaintiffs’ “[a]llegations that there was no

foreclosure-triggering default” were precluded, and had to be “culled from

[p]laintiffs’ second amended complaint,” because they “negate, contradict, and in

that sense nullify an essential foundation for the foreclosure judgment” that had

been obtained by the defendant). 12




      12
          Our reasoning in Smith provides a sufficient answer to Ms. Bell’s
argument that the settlement agreement and ensuing consent judgment did not
entail a waiver of the rights she enjoys as a consumer under the AFRA, CPPA, and
DCL. Under the rationale of Smith, Ms. Bell cannot be deemed to have waived
causes of action under these statutes to the extent that the causes of action do not
squarely conflict with the ruling that FISC was entitled to the deficiency amount
specified in the consent judgment. But her claim that FISC had “no right to the
deficiency amount sought” and similar claims would nullify the consent judgment
if allowed to proceed and therefore are foreclosed on the basis of res judicata under
the nullification exception. See A.S. Johnson Co. v. Atlantic Masonry Co., 693
A.2d 1117, 1121 n.4 (D.C. 1997) (explaining that res judicata would apply if a
“new action [i]s, fundamentally, an attack on the validity of [a] prior judgment”).
                                          20

      We reach a different conclusion about Ms. Bell’s other allegations regarding

FISC’s “material violations of the AFRA.” As part of her first cause of action, she

alleges that the statutory notice issued by FISC in connection with repossession of

her motor vehicle does not contain the disclosures and information mandated by

the AFRA regulations and “contains other defects and omissions.”                See 16

D.C.M.R. § 342.2. More specifically, she alleges that she was “never notified that

FISC intended to repossess the [v]ehicle[,]” was “never notified that the [v]ehicle

had been repossessed[,]” and was not notified regarding where she could recover

her personal belongings that were in the vehicle. See, e.g., 16 D.C.M.R. § 341.3

(providing that “[i]f the default consists solely of the buyer’s failure to make one

(1) or more installment payments due under the instrument of security, and the

default is not more than fifteen (15) days past due, then the holder must deliver to

the buyer [a] notice of intended repossession”); 16 D.C.M.R. § 341.4 (providing

that “[w]ithin five (5) days after a motor vehicle has been repossessed, the holder

shall deliver to the buyer . . . a written notice” stating, inter alia, “[t]he exact

address where the vehicle is stored”). Unlike Ms. Bell’s claims attacking the

validity of the debt itself, Ms. Bell’s allegations related to the notice required under

16 D.C.M.R. Part 341 challenge the process by which FISC went about

repossessing her vehicle. Therefore, allowing Ms. Bell to pursue her claims under

these provisions would not appear to nullify the deficiency judgment (even though
                                          21

defending against the claims presumably will cost FISC some money). Even if

there were to be an award of damages associated with these procedural claims, per

our reasoning in Smith, such a monetary impact on FISC would not constitute the

type of nullification or impairment of judgment contemplated by Restatement §

22(2)(b). Accordingly, we conclude that the trial court erred in dismissing Ms.

Bell’s repossession-process claims on the basis of res judicata. 13



      It was also error to dismiss Ms. Bell’s second cause of action in its entirety

on res judicata grounds. Her second cause of action alleges that FISC violated the

CPPA. Some portions of the CPPA cause of action were properly dismissed; for

example, Ms. Bell’s allegations that FISC “misrepresent[ed] that consumers are

obligated to pay deficiency balances or that the debt is viable” and “collect[ed]

barred deficiency amounts” challenge the validity of the debt FISC claimed was

due and owing in its Small Claim Court complaint and the amount FISC was

awarded by that court under the 2018 consent judgment. 14 But insofar as Ms. Bell


      13
        We reach no conclusion about whether Ms. Bell’s AFRA notice claims
might be subject to dismissal on some other ground.
      14
         Cf. A.B.C.G. Enters., Inc. v. First Bank Se., N.A., 515 N.W.2d 904, 910-11
(Wis. 1994) (holding that where prior default judgments established that ABCG
was in default on its mortgage obligation and established the amount at issue in the
mortgages, a judgment in favor of ABCG on its allegations that the mortgage
obligation was not valid and that First Bank’s foreclosure was improper, and on its
                                                                      (continued…)
                                         22

asserts that FISC “violated the CPPA by failing to comply with [the notice

requirements of] Title 16 of the AFRA[,]” the claim does not appear to effect

nullification of the consent judgment.



      In terms of her fourth cause of action (abuse of process), Ms. Bell alleges

that FISC “instituted a lawsuit . . . in order to coerce Ms. Bell to pay an alleged

debt that they were not owed[.]”         She also alleges that FISC “abused the

repossession process by signing a fraudulent affidavit stating that the deficiency

amount sought ‘is a just and true statement of the amount owing by the defendant

to the plaintiff, exclusive of all set-offs and just grounds for defense.’” These

claims challenge the validity of the amount claimed by FISC and the judgment it

obtained against Ms. Bell and, we agree with the Superior Court, are barred by res

judicata.



                     C.    The Remaining Causes of Action




(…continued)
attempt to put the amount at issue again, “would . . . directly undermine the
original default judgment” and res judicata therefore applied).
                                          23

      We conclude that Ms. Bell’s third cause of action (violation of the DCL)

was properly dismissed because it fails to “set forth sufficient facts to establish the

elements of a legally cognizable claim.” Woods, 63 A.3d at 552-53. This section

of the complaint merely recites what the DCL prohibits; it provides no information

regarding how, as Ms. Bell states as a bald conclusion, FISC violated D.C. Code

§§ 28-3814(f) or (g). See Close It! Title Servs., Inc. v. Nadel, 248 A.3d 132, 138

(D.C. 2021) (explaining that a plaintiff “must plead ‘factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged’” (quoting Potomac Dev. Corp. v. District of Columbia, 28

A.3d 531, 544 (D.C. 2011)); Sundberg v. TTR Realty, LLC, 109 A.3d 1123, 1129

(D.C. 2015) (“‘Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice,’ and ‘unadorned, the-defendant-

unlawfully-harmed-me accusation[s]’ also are insufficient.” (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)); Poola v. Howard Univ., 147 A.3d 267, 276 (D.C.

2016) (“A complaint does not ‘suffice if it tenders naked assertion[s] devoid of

further factual enhancement.’” (quoting Iqbal, 556 U.S. at 678)).



      Similarly, we conclude that Ms. Bell’s fifth cause of action (defamation) was

properly dismissed because Ms. Bell did not set forth sufficient factual allegations

to support the claim. In this jurisdiction, a plaintiff must allege the following
                                         24

elements to state a cause of action for defamation: “(1) that the defendant made a

false and defamatory statement concerning the plaintiff; (2) that the defendant

published the statement without privilege to a third party; (3) that the defendant’s

fault in publishing the statement amounted to at least negligence; and (4) either that

the statement was actionable as a matter of law irrespective of special harm or that

its publication caused the plaintiff special harm.” Oparaugo v. Watts, 884 A.2d

63, 76 (D.C. 2005) (internal quotation marks omitted). In her complaint, Ms. Bell

simply asserts that “[u]pon information and belief, FISC made false statements to

credit reporting agencies regarding the instant Repossession” and that she

“suffered harm to her reputation and her credit standing” as a result.         These

allegations do not describe the substance of the alleged defamatory statements or

identify the respect in which they were false, and thus do not state a plausible

claim of defamation. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face[,]” and the “factual allegations must be enough to raise a

right to relief above the speculative level[.]” Bereston v. UHS of Del., Inc., 180

A.3d 95, 99 (D.C. 2018) (brackets and internal quotation marks omitted); cf.

Crowley v. N. Am. Telecomms. Ass’n, 691 A.2d 1169, 1172 (D.C. 1997) (reversing

trial court’s dismissal of defamation claim because appellant’s complaint contained
                                        25

the substance of the alleged defamatory statement and the date and identification

by employment of the persons to whom the statements were allegedly made).



      For the foregoing reasons, we affirm the dismissal of Ms. Bell’s third, fourth

and fifth causes of action, reverse the dismissal of her first and second causes of

actions, and remand for further proceedings consistent with this opinion.



                                             So ordered.